DETAILED ACTION

1.	The Office Action is in response to amendment filed on 06/01/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17284326 filed on 04/09/2021.
Priority #			 Filling Data			 Country
1816469.9		            October 9, 2018		  GB
1820473.5                               December 14, 2018                  GB
1900511.5                                January 14, 2019                     GB
1902008.0                                February 13, 2019                   GB
        
Status of Claims
4.	The amendment filed on 06/01/2022,  Claims 33 and 35 are cancelled and claims 31, 40, and 50 are amended. Claims 31-32, 34, and 36- 50 are now pending.

Allowable Subject Matter
5. 	Claims 31-32, 34, and 36- 50 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 06/01/2022 overcome the 102/103 rejection in the non-final rejection 02/02/2022.
	2).	For independent claim 31, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to encode signal by converting input signal from a HDR form to SDR form first to get first processed signal; then encode it to get the first encoded signal, decode the first encoded signal to get the first decoded signal; take difference between the first decoded signal and first processed signal; using another encoder to encode the first decoded signal to get the second encoded signal; then decoded it; get second processed signal by converting the second decoded from SDR to HDR to produce the second processed signal; finally, using a third encoder to process the second processed signal and input signal to generate the third encoded signal, the processing taking difference between the second processed signal and the input signal; such unique design is allowable.
The prior arts (JUNG et al. (US 20100226427)    and in view Farrell et al. (US 20150052193))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of JUNG and Farrell to achieve the same invention as claimed in the instant claim.
Claims 32, 34, 36, 37-39 would be allowable because they depend on claim 31.
. 	3).	For independent claim 40, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to decode signal by decoding by a first decoder to get the first decoded signal; decoding by a second decoder to get the second decoded signal; then combine them; decoding by a third decoder to get a third decoded signal; converting the first combined signal from SDR to HDR to produce a processed decoded signal; finally, generates a second combined decoded signal by combining the processed decoded signal and the third decoded signal; such unique design is allowable.
The prior arts (JUNG et al. (US 20100226427)    and in view Farrell et al. (US 20150052193))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of JUNG and Farrell to achieve the same invention as claimed in the instant claim.
Claims 41-49 would be allowable because they depend on claim 40.
4)	For independent claim 50, it is allowed with the similar reason as for independent claims 40.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423